                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                       DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                                       I/
                                                                    DATE FILED: I Z,1 ( (     r
 CLIFFORD L. GELMAN, M.D.,

                                 Petitioner,
                                                               No. 19-CV-10649 (RA)
                            V.
                                                                       ORDER
 THOMAS JOSEPH BORRUSO.,

                                 Respondent.


 RONNIE ABRAMS, United States District Judge:

           This case has been assigned to me for all purposes. On November 18, 2019, Petitioner

 filed a complaint seeking confirmation of an arbitration award. Petitioner has not yet docketed

 an affidavit of service.

           Confirmation proceedings for arbitration awards must be "treated as akin to a motion for

 summary judgment." D.H Blair & Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). It is

 hereby:

           ORDERED that Petitioner shall file and serve any additional materials with which he

 intends to support his petition for confirmation by December 6, 2019. Respondent's opposition,

 if any, is due on January 3, 2020. Petitioner's reply, if any, is due on January 10, 2020.

           IT IS FURTHER ORDERED that Petitioner shall serve a copy of this Order on

 Respondent.

 SO ORDERED.

Dated:      November 21, 2019
            New York, New York

                                                  Ronnie Abtams
                                                  United States District Judge
